United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
C.E., Appellant
and
DEPARTMENT OF HOMELAND SECURITY,
TRANSPORTATION SECURITY
ADMNISTRATION Boston, MA, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Marc J. Levy, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 08-1004
Issued: September 18, 2008

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On February 19, 2008 appellant, through her attorney, filed a timely appeal from a
November 1, 2007 merit decision of the Office of Workers’ Compensation Programs
determining her pay rate for compensation purposes and a January 31, 2008 nonmerit decision
denying her request for reconsideration. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board
has jurisdiction over the merits of this case and over the January 31, 2008 nonmerit decision.
ISSUES
The issues are: (1) whether the Office properly determined appellant’s pay rate for
compensation purposes; and (2) whether the Office properly denied her request for
reconsideration of the merits of her claim under 5 U.S.C. § 8128.
FACTUAL HISTORY
On June 29, 2004 appellant, then a 55-year-old lead screener, filed an occupational
disease claim alleging that she sustained bilateral plantar fasciitis due to prolonged standing on

concrete floors during the course of her federal employment.1 She initially experienced pain in
her feet, legs and back beginning on January 6, 2003. The pain continued through March 13,
2003, when a podiatrist diagnosed plantar fasciitis. Appellant asserted on the claim form that she
became aware of her condition and its relationship to her federal employment on
January 6, 2003. Her supervisor indicated that she worked five days a week for eight hours per
day.
In a form report dated September 19, 2003, a nurse practitioner diagnosed persistent
bilateral plantar fasciitis and found that appellant was partially disabled from January 31 to
September 19, 2003. On November 25, 2003 Dr. Barbara Rickards, a podiatrist, found that
appellant was unable to work beginning November 21, 2003. On November 25, 2003 Dr. Robert
Hughes, a Board-certified internist, diagnosed stress fracture syndrome and plantar fasciitis. He
found that appellant was totally disabled beginning November 21, 2003.
The Office accepted appellant’s claim for an aggravation of bilateral plantar fasciitis. On
February 4, 2004 she requested compensation for total disability beginning November 30, 2003.
The employing establishment indicated on the claim form that appellant worked a fixed schedule
of 40 hours per week.
On February 17, 2004 Dr. Hughes diagnosed employment-related plantar fasciitis and
opined that appellant was disabled from employment. He noted that her condition began around
January 6, 2003.
In a statement dated February 23, 2004, appellant related that on January 6, 2003 she
experienced a sharp pain in her back, legs and feet while lifting a bag. She notified her
supervisor and requested information about “what procedure to follow.” Appellant’s supervisor
told her he would try to find her lighter work duties; however, he did not provide any light-duty
employment. Appellant repeatedly requested the paperwork necessary to file a claim for
workers’ compensation but management told her that there was no paperwork. On March 13,
2003 she reduced her work hours from 40 to 24 hours and then to 18 hours. Appellant again
requested about how to file a claim. On November 25, 2003 her podiatrist took her off work
because her condition had worsened such that she could not recover while performing her work
duties.
In a form report dated March 5, 2004, Dr. Hughes diagnosed plantar fasciitis and checked
“yes” that the condition was caused or aggravated by employment. He found that appellant was
partially disabled beginning January 6, 2003.
On June 29, 2004 appellant related that her employment required standing and walking
on concrete floors for 8 hours per day 40 hours per week. She experienced pain in her heels
bilaterally radiating into her legs and back beginning January 6, 2003. In March 2003 appellant
reduced her schedule to three days a week because of the pain. She rested in bed on her

1

On November 25, 2003 appellant filed a claim alleging that she sustained a traumatic injury on January 6, 2003
in the performance of duty. By decisions dated January 16 and May 19, 2004, the Office denied her claim, assigned
file number 012021310, on the grounds that she failed to establish an injury as alleged. It noted that the medical
evidence indicated that she may have an occupational disease.

2

nonscheduled days. The employing establishment did not accommodate her request for a lightduty assignment.
On October 25, 2004 the employing establishment informed the Office by telephone that
appellant worked 8 hours per day 3 days per week for 24-hour workweek. Appellant earned
night differential for nine hours per week and Sunday premium pay for eight hours per week.
The Office paid appellant compensation beginning November 30, 2003 using a pay rate date of
November 23, 2003, the date disability began. It found that she worked 24 hours per week on
November 23, 2003.
On September 12, 2005 appellant related that she worked 40 hours per week from
July 28, 2002 through March 2004. She stated, “In April 2004 after several requests for a ‘light
duty office assignment,’ based on Forms CA-20 from my doctor, I was forced to curtail my
previous schedule of at least 40 hours per week.” Appellant related that the employing
establishment instructed her not to put a reason for requesting reduced hours. She asserted that
she should receive compensation based on a 40-hour workweek.
On March 6 and April 11, 2007 appellant’s attorney noted that appellant was “currently
being paid compensation for this accepted claim based on a part-time or reduced work schedule
which was in effect as of the date she last worked rather than her regular full-time wages which
were in effect on the date of injury. He asserted that appellant reduced her hours due to physical
limitations from her employment injury and requested that the Office review her pay rate.
On May 15, 2007 the Office noted that as appellant worked 24 hours per week on the
date of injury she was not entitled to an increase in her pay rate. On July 2, 2007 appellant’s
attorney related that appellant worked 40 hours per week on January 6, 2003, the date of injury,
and maintained that he had provided evidence documenting that she was a full-time employee on
that date.2 He noted that the employing establishment did not provide the date that she worked
part time when it provided pay rate information to the Office.
By decision dated November 1, 2007, the Office found that appellant was not entitled to
receive compensation based on a 40-hour workweek. It determined that she worked only 24
hours on the date disability began, November 25, 2007, and thus was not entitled to receive
compensation for wage loss as a full-time employee.
On November 3, 2007 appellant requested reconsideration. In a November 5, 2007
statement, her attorney, citing 5 U.S.C. § 8101(4), argued that her pay rate should be based on
the date of injury, January 6, 2003, rather than the date disability began, November 25, 2003.
On January 4, 2008 the employing establishment submitted a notification of personnel
action, SF-50, indicating that appellant worked part time beginning April 6, 2003.
By decision dated January 31, 2008, the Office denied appellant’s request for
reconsideration on the grounds that it was insufficient to warrant a review of the merits of her
claim under section 8128.
2

Appellant provided time and attendance records to show that she worked full time on January 6, 2003.

3

LEGAL PRECEDENT -- ISSUE 1
Section 8105(a) of the Federal Employees’ Compensation Act3 provides: “If the
disability is total, the United States shall pay the employee during the disability monthly
monetary compensation equal to 66 2/3 percent of [her] monthly pay, which is known as [her]
basic compensation for total disability.”4 Section 8110(b) of the Act provides that total disability
compensation will equal three fourths of an employee’s monthly pay when the employee has one
or more dependents.5 Pay rate for compensation purposes is defined in section 8101(4) as the
monthly pay at the time of injury, the time disability begins or the time disability recurs, if the
recurrence is more than six months after returning to full-time work, whichever is greater.6
In an occupational disease, every exposure that has an adverse effect on the claimant’s
condition constitutes a new and independent injury.7 Where an injury is sustained over a period
of time, as in an occupational disease claim, the date of injury is the date of last exposure to
those work factors causing an injury.8
ANALYSIS -- ISSUE 1
The Office accepted that appellant sustained an aggravation of bilateral plantar fasciitis
due to factors of her federal employment. It paid her compensation using her pay rate on the
date disability began, November 25, 2003. At that time appellant worked 24 hours per week.
Appellant contends that the Office should use January 6, 2003, the date she indicated on
her occupational disease claim form that she became aware of her condition and its relationship
to her employment, to establish her pay rate for compensation purposes.9
Section
8101(4) defines the pay rate for compensation purposes as the monthly pay at the time of injury,
the time disability begins or the time disability recurs, if the recurrence is more than six months
after returning to full-time work, whichever is greater.10 In an occupational disease claim, the
date of injury is generally the date the employee was last exposed to the injurious employment
factors.11 The Board has held that the date of injury is the date of the last exposure which
3

5 U.S.C. §§ 8101-8193.

4

5 U.S.C. § 8105(a).

5

5 U.S.C. § 8110(b).

6

5 U.S.C. §§ 8101(4), 8114; see also 20 C.F.R. § 10.5(s).

7

Daniel J. Alfano, 34 ECAB 314 (1982); Louis L. DeFrances, 33 ECAB 1407 (1982).

8

Patricia K. Cummings, 53 ECAB 623 (2002).

9

A traumatic injury is defined as a “condition of the body caused by a specific event or incident, or series of
events or incidents, within a single workday or shift.” 20 C.F.R. § 10.5(ee). An occupational disease is defined as a
condition produced by the work environment over a period longer than a single workday or shift.” 20 C.F.R.
§ 10.5(q). Thus, pursuant to regulation the term “injury” includes a condition caused by repeated work stress or
strain.
10

5 U.S.C. §§ 8101(4), 8114; see also 20 C.F.R. § 10.5(s).

11

See Patricia K. Cummings, supra note 8.

4

adversely affects the impairment because every exposure which has an adverse effect (an
aggravation) constitutes an injury.12 As appellant continued to be exposed to standing and
walking on concrete until November 25, 2003, the date she stopped work, the Office would
generally consider this the date of injury as well as the date disability began. This general rule,
however, does not preclude using an earlier date during the period of exposure to the injurious
work factor as the date of injury, in the unusual situation where the employee’s pay is higher at
the earlier date and the medical evidence shows the employee was injured by the date chosen.13
The Office did not consider whether the medical evidence established that appellant sustained an
employment injury prior to November 25, 2003. The case will be remanded for that purpose.
Following any further development as is deemed necessary, the Office should issue an
appropriate decision.
CONCLUSION
The Board finds that the case is not in posture for decision.14
ORDER
IT IS HEREBY ORDERED THAT the decisions of the Office of Workers’
Compensation Programs dated January 31, 2008 and November 1, 2007 are set aside and the
case is remanded for further proceedings consistent with this decision of the Board.
Issued: September 18, 2008
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

12

Id.; see also Barbara A. Dunnavant, 48 ECAB 517 (1997).

13

Paulette D. Street, Docket No. 04-912 (issued December 28, 2005).

14

In view of the Board’s disposition of the merits, the question of whether the Office properly denied appellant’s
request for reconsideration is moot.

5

